Order entered December 19, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-01223-CV

   MICHAEL MORFORD D/B/A NEMAHA WATER SERVICES, ET AL, Appellants

                                               V.

                           ESPOSITO SECURITIES, LLC, Appellee

                         On Appeal from the 44th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-14-05795

                                           ORDER
       Before the Court is appellee’s December 17, 2014, unopposed motion for extension of

time to file brief. We GRANT appellee’s motion and ORDER appellee’s brief be filed no later

than January 16, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE